Citation Nr: 0005849	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-33 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June to November 1943.  
This is an appeal from a July 1995 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), Cleveland, 
Ohio, Committee on Waivers and Compromises which denied 
entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension benefits.  The overpayment is in 
the amount $18,256.  The case was initially before the Board 
of Veterans' Appeals (Board) in May 1997 when it was remanded 
for further action.  The case is again before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran had been awarded Improved Disability Pension 
benefits for a number of years based on his reports that 
Social Security benefits constituted the only family income.  

3.  In February 1995 the regional office determined that in 
1992 the veteran had  income in addition to his Social 
Security benefits.  

4.  In April 1995 the regional office reduced the veteran's 
award of Improved Disability Pension effective in February 
1992 and eventually terminated the award effective in April 
1994 due to excess income.  These actions resulted in the 
overpayment in question.  

5.  There was no willful intent on the part of the veteran to 
obtain VA benefits to which he was not entitled.

6.  There was not a high degree of fault on the part of the 
veteran in creation of the overpayment.  Recovery of the 
indebtedness would seriously impair the veteran's ability to 
meet his necessary family living expenses.


CONCLUSION OF LAW

There was no fraud, misrepresentation or bad faith on the 
part of the veteran in the creation of the overpayment of 
Improved Disability Pension benefits.  Recovery of the 
overpayment would be against the principle of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts regarding this 
appeal have been properly developed.  In this regard, 
pursuant to the May 1997 remand by the Board, the regional 
office Committee on Waivers and Compromises in November 1997 
clarified that the denial of the veteran's claim for waiver 
of recovery of the overpayment had been on the basis of bad 
faith on his part in creation of the overpayment rather than 
on a decision that recovery of the overpayment would not be 
against the principle of equity and good conscience.  The 
regional office also asked the veteran to provide additional 
information regarding his income; however, the veteran failed 
to provide the requested information.  Accordingly, the Board 
will base its decision on the evidence of record.  

The record discloses that the veteran had been in receipt of 
Improved Disability Pension for a number of years.  His 
spouse and child were included as dependents on the award.  
His awards had been based on his reports that the only family 
income consisted of his Social Security benefits.  

In February 1995 the regional office advised the veteran that 
it had received information that he had been in receipt of 
income other than his Social Security benefits in 1992.  
Accordingly, in April 1995 the regional office reduced the 
veteran's award of Improved Disability Pension effective in 
February 1992 and eventually terminated the award due to 
excess income effective in April 1994.  These actions 
resulted in the overpayment in question.

In the July 1995 decision by the Committee on Waivers and 
Compromises, it was held that the overpayment had been a 
result of bad faith on the part of the veteran in failing to 
report all of his income to the VA.  Accordingly, his request 
for waiver of recovery of the indebtedness was denied.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation or bad faith on the part of the 
claimant.  38 U.S.C.A. § 5302(c).

Bad faith generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  
38 C.F.R. § 1.965.  In order to determine that bad faith 
exists, willful intent on the part of the debtor must be 
proven.  The burden of proof lies solely with the VA.

In this case, the record indicates that the veteran had been 
in receipt of income in addition to his Social Security 
benefits.  The additional income consisted of a Civil Service 
annuity received by the veteran as widower of a former spouse 
who was deceased.  The veteran had been advised by the VA 
that the rate of Improved Disability Pension paid depended in 
part upon the amount of his family income and he had been 
asked to immediately report any change in income to the VA.  
Thus, there was obviously some fault on the part of the 
veteran in creation of the overpayment by failing to properly 
report all of his income to the VA.

The veteran has only has a fourth grade education and has 
maintained that he was under the impression that the annuity 
received on the basis of his prior deceased wife's employment 
was not countable income for VA purposes.  The record further 
reflects that the veteran was born in January 1922 and is now 
78 years of age.  In view of the veteran's limited 
educational level and his advanced age, the Board cannot 
conclude that the VA has satisfied the burden of proof in a 
manner sufficient to establish that the veteran's actions 
constituted willful intent on his part to obtain VA benefits 
to which he was not entitled.  Accordingly, the Board finds 
that fraud, misrepresentation or bad faith on the part of the 
veteran in creation of the overpayment cannot be found.  
Therefore, his request for waiver of recovery of the 
indebtedness is not barred on that basis.  38 U.S.C.A. 
§ 5302.

The remaining question for consideration is whether recovery 
of the overpayment would be against the principle of equity 
and good conscience.  In this regard, the facts and 
circumstances in the particular case must be weighed 
carefully.  Different factors will enter into such decision, 
such as the relative fault of the debtor, weighing such fault 
against any fault on the Government's part, whether there was 
any unjust enrichment, whether there would be undue financial 
hardship resulting from recovery of the overpayment, whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized and whether the debtor 
relinquished a favorable right or change of position by 
reason of having relied upon the erroneous benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

The record indicates that there was some fault on the part of 
the veteran in creation of the overpayment by failing to 
promptly report all of his income to the VA.  However, for 
the reasons already discussed, the Board does not believe 
that there was a high degree of fault on the veteran's part 
in creation of the overpayment.  The record reflects that in 
a financial status report submitted in June 1995, the veteran 
indicated that his family monthly income consisted of his 
Social Security benefits of $430 per month and his Civil 
Service annuity from his deceased former spouse of $518 per 
month or a total of $948 per month whereas his monthly 
expenses were $995.  His only assets apart from his personal 
residence consisted of $250 cash in the bank and two vehicles 
valued at $1,500 each.  Thus, it appears that recovery of the 
overpayment would result in a severe financial hardship for 
the veteran and his spouse.  In view of the current financial 
situation of the veteran and his spouse it does not appear 
that waiver of recovery of the indebtedness would result in 
any unjust enrichment for them.  

After carefully considering the entire record, the Board 
concludes that recovery of the overpayment of Improved 
Disability Pension benefits would be against the principle of 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965.  Accordingly, under the circumstances, it follows 
that entitlement to waiver of recovery of the overpayment is 
in order.  In arriving at its decision in this case the Board 
has resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension benefits is established.  The 
appeal is granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

